Name: Council Regulation (EEC) No 3656/90 of 11 December 1990 amending Regulation (EEC) No 3103/76 as regards the list of regions producing durum wheat in which aid for such wheat is to be granted in Portugal
 Type: Regulation
 Subject Matter: economic policy;  Europe
 Date Published: nan

 No L 362 /34 Official Journal of the European Communities 27 . 12 . 90 COUNCIL REGULATION (EEC) No 3656/90 of 11 December 1990 amending Regulation (EEC) No 3103 /76 as regards the list of regions producing durum wheat in which aid for such wheat is to be granted in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Council Regulation (EEC) No 3103 /76 (2 ), as last amended by Regulation (EEC) No 1216 / 89 (3 ), defines the regions producing durum wheat in which aid for such wheat is granted; whereas it is therefore necessary to supplement the list of those regions , HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Article 1 The following is hereby inserted in the list of regions in the Annex to Regulation (EEC) No 3103 /76: 'PORTUGAL: Having regard to the proposal from the Commission , Distritos : SantarÃ ©m Lisboa SetÃ ºbal Portalegre Ã vora Beja Faro.'. Whereas the aid provided for in Article 3 of Council Regulation (EEC) No 3653 / 90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal (*) to compensate for the fall in revenue resulting from the alignment of the Portuguese support price on that applicable in the Community is not granted for durum wheat; whereas , in the absence of such aid , the relationship between the support granted for the production of durum wheat in Portugal and that granted for common wheat produces an opposite effect from the relationship existing in the rest of the Community ; whereas , in order to make for a better balance in Portugal between these two cereals , it is appropriate that production aid for durum wheat be granted in its entirety in all the traditional production areas covered by this Regulation; Article 2 This Regulation shall enter into force on 1 January 1991 . It shall apply from the 1991 /92 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1990. For the Council The President V. SACCOMANDI ( 1 ) See page 28 of this Official Journal . (2 ) OJ No . L 351 , 21 . 12 . 1976 , p. 1 . ( 3 ) OJ No . L 128 , 11 . 5 . 1989 , p. 5 .